                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                           *
                                                 *     CASE NUMBER
ZILKHA BIOMASS SELMA, LLC,                       *     21-20043
                                                 *
         Debtor(s).                              *
                                                 *

                        APPLICATION TO EMPLOY AUCTIONEER

         The duly appointed Trustee in this case, Terrie S. Owens, moves this Court to permit her

to employ Schneider Industries, Inc. as Broker and Auctioneer to market and sell Debtor’s assets

including but not limited to equipment, machinery, and inventory pursuant to 11 U.S.C. §§

327(a) and 328 and would show as follows:

         1.     The above styled bankruptcy proceeding was filed on March 15, 2021. Terrie S.

Owens is the duly appointed Chapter 7 Trustee.

         2.     The primary business activity of Zilkha Biomass Selma, LLC is the manufacturing

of black pellets for the biomass energy market. The location of production is the plant located at

1256 County Road 78 Selma, Alabama 36703.

         3.     Currently, the assets of the Debtor’s Estate includes equipment, inventory,

machinery, silos and other personalty located at 1256 County Road 78 Selma, Alabama 36703.

Debtor’s counsel is currently preparing the schedules and Dan Rosenthal with Schneider is

currently planning an inspection of the plant for the week of March 30, 2021. Debtor’s counsel

has provided the Trustee with a preliminary list of property of the Debtor. The Debtor does not

own the real estate located at 1256 County Road 78 Selma, Alabama 36703.

         4.     The pellet manufacturing industry is a specialized industry with its own markets,

submarkets, terminology and industry participants. Schneider has over 20 years of experience




  Case 21-20043        Doc 20    Filed 03/25/21 Entered 03/25/21 10:29:46            Desc Main
                                   Document     Page 1 of 5
marketing and selling manufacturing, plant facilities and equipment. Schneider provides a wide

variety of asset disposition services including creating and implementing marketing plans

domestically and internationally using most all forms of media. Due to its experience selling

assets in the manufacturing and industrial plant space, specifically including the wood pellet mill

space, Schneider has an extensive buyer base and network, including potential purchasers that are

specifically interested in the Debtor’s highly-specialized Assets.

       5.      Schneider has obtained a $5,000,000 bond payable to the United States

Government and maintains the necessary and required insurance to sell the Assets, whether

through an private sale or auction. The Trustee believes that Schneider is well qualified to serve

as auctioneer to sell the Assets for the Debtor’s Estate. The proposed Auction Agreement by and

between the Trustee and Schneider.

        6.     The professional services that Schneider will render include, but are not limited to
the following:

       a. Conduct the two phase marketing and sale process as described herein;
       b. Inspect and catalog the Assets;
       c. Prepare a marketing plan for the sale of the Assets;
       d. Market the sale of the Assets to prospective and potential purchasers
       domestically and internationally, using internet, email, print,
       telemarketing, or other forms of media;
       e. Market the sale of the Assets to Schneider’s existing prospective buyer
       and client list;
       f. To the extent necessary, prepare the Assets for sale;
       g. Facilitate responses to due diligence requests of potential, bona-fide
       purchasers some or all of the Assets;
       h. Facilitate the closing of a private sale of all the Assets or major systems of
       the Assets;
       i If necessary, conduct an auction of the Assets or Assets that remain
       following a private sale(s);
       j. Facilitate the removal of and delivery of Assets sold; and
       k. Collect or facilitate the collection of the proceeds from the sale of the assets;
       l. Provide onsite security at 1256 County Road 78 Selma, Alabama 36703.




  Case 21-20043       Doc 20     Filed 03/25/21 Entered 03/25/21 10:29:46              Desc Main
                                   Document     Page 2 of 5
       7.      Schneider, at its own initial expense will pay the expenses associated with the

above referenced professional services along with any other expenses necessary or proper to

market and sell the assets. Schneider will be reimbursed in an amount up to $7500.00 for all

services listed in paragraph 6 above with the exception of the security expense. Schneider at its

own initial expense will pay for the security necessary to protect and preserve Estate assets

located at located at 1256 County Road 78 Selma, Alabama 36703 with this expense to be

reimbursed by the estate separate and apart from the $7500.00 in an amount of be determined.

       8.       The Trustee anticipates selling the Assets free and clear of all liens, claims, or

encumbrances with the any valid security interest, lien or encumbrance to attach to the sale

proceeds including but not limited to any liens and security interests held by UMB Bank National

Association as Bond Trustee.

       9.       To the best of the Trustee’s knowledge, and based on the declaration of Dan

Rosenthal attached hereto as an Exhibit, Schneider is a “disinterested person” as that term is

defined in section 101(14) of the Bankruptcy Code. Based upon the declaration of Dan

Rosenthal , Schneider does not hold any interest adverse to the Trustee or the Debtor and is not

owned or controlled or have an interest in Creditors of the Bankruptcy Estate.

       10.     The Trustee proposes to sell the Assets pursuant to the terms of the Schneider

Auction Agreement. The Trustee requests approval of the terms of the Schneider Agreement

pursuant to section 328(a) of the Bankruptcy Code. Under the terms of the Schneider

Agreement, Schneider will charge a 7.5% commission to the estate and a 15% Buyer’s Premium

against the successful price or bid. In the event of an internet auction Schneider will charge a 3%

Buyer’s Premium.




  Case 21-20043       Doc 20     Filed 03/25/21 Entered 03/25/21 10:29:46              Desc Main
                                   Document     Page 3 of 5
       11.     Gross sale proceeds from the sale of the Assets must be turned over to the Trustee

on an immediate basis and, in no event, will Schneider hold Asset sales proceeds beyond thirty

days following any Asset sale. The Trustee will be authorized to disburse the buyer’s premium

following receipt of an accounting, receipt of the gross sale proceeds and Bankruptcy Court

approval.

       12.     The Trustee believes that Schneider’s employment is in the best interest of the

Debtor’s Estate and that the terms and conditions of the Schneider Agreement are fair and

reasonable.

       13.     To the best of the Trustee’s knowledge and based on the Rosenthal Declaration,

there are not arrangements between Schneider and any other entity to share compensation

received or to be received in connection with this case and the sale of the Assets, other than as

permitted under section 504(b)(1) of the Bankruptcy Code.

               WHEREFORE the Trustee request the Court enter an order granting this

Motion and authorizing the Trustee to retain Schneider pursuant to the terms set forth in the

Schneider Agreement; and grant the Trustee such other relief as to which he is justly entitled.



                                              /s/ Terrie S. Owens
                                              TERRIE S. OWENS
                                              Chapter 7 Trustee / Attorney
                                              Post Office Box 2536
                                              Daphne, Alabama 36526
                                              (251) 441-9237




  Case 21-20043       Doc 20     Filed 03/25/21 Entered 03/25/21 10:29:46             Desc Main
                                   Document     Page 4 of 5
                                    CERTIFICATE OF SERVICE

     I, the undersigned, do certify that on the 25th day of March 2021 a true and correct copy of the
above and foregoing motion was filed electronically and served on the following via electronic mail:

Clyde X. Copeland, III on behalf of Creditor FERGUSON ENTERPRISES, INC.
ccopeland@jcalawfirm.com,
sswinford@jcalawfirm.com;pwinkler@jcalawfirm.com;jbryan@jcalawfirm.com;mkeup@jcalawfirm.c
om;mdraper@jcalawfirm.com;abingham@jcalawfirm.com

Paul H. Greenwood on behalf of Creditor Claimant UMB Bank, National Association
pgreenwood@balch.com

R. Brooke Lawson, III on behalf of Creditor C. Terry Hunt Industries, Inc.
brooke.lawson@chlaw.com

Evan Nicholas Parrott on behalf of Debtor 1 Zilkha Biomass Selma LLC
eparrott@maynardcooper.com, eparrott@maynardcooper.com

Ryan David Thompson on behalf of Debtor 1 Zilkha Biomass Selma LLC
rthompson@maynardcooper.com, prudloff@maynardcooper.com

Jesse S. Vogtle, Jr on behalf of Creditor Claimant UMB Bank, National Association
jvogtle@balch.com




                                                  /s/ Terrie S. Owens
                                                  TERRIE S. OWENS




  Case 21-20043         Doc 20      Filed 03/25/21 Entered 03/25/21 10:29:46              Desc Main
                                      Document     Page 5 of 5
